 


110 HR 1256 IH: To amend title 5, United States Code, to increase the level of Government contributions under the Federal employees health benefits program.
U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1256 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2007 
Mr. Hoyer (for himself and Mr. Wolf) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To amend title 5, United States Code, to increase the level of Government contributions under the Federal employees health benefits program. 
 
 
1.Increase in level of Government contributions 
(a)In generalSection 8906(b) of title 5, United States Code, is amended— 
(1)in paragraph (1), by striking 72 and inserting 80; and 
(2)in paragraph (2), by striking 75 and inserting 83. 
(b)Effective dateThe amendments made by this section shall apply with respect to each contract year beginning after the date of the enactment of this Act. 
 
